On Second Motion for Rehearing.
On December 3, 1948, we affirmed the judgment of the trial court which was rendered on appellee's motion to disregard the verdict. On December 30, 1948, we concluded that the record failed to show notice of appellee's motion for judgment notwithstanding the verdict. We, therefore, granted appellants' first motion for rehearing and reversed the judgment and remanded the cause with instructions to the trial court to give notice on said motion and upon a hearing thereof to enter such judgment as the trial court might then deem proper.
Thereafter, appellants filed their second motion for rehearing, insisting, as heretofore, that the trial court erred in rendering judgment notwithstanding the verdict for appellee and contending that we should reverse the judgment and render judgment for appellants on the verdict. We adhere to our former opinion on this question.
Appellants now say that to reverse the judgment because notice of appellee's motion for judgment notwithstanding the verdict is not shown would only cause rendition of the same judgment and delay decision of the questions presented and cause them to incur additional expense. They now abandon the point which we sustain on their first motion for rehearing. Since appellants abandon and withdraw their point that the court erred in rendering judgment notwithstanding the verdict without notice to appellants, the judgment rendered by this court on December 30, 1948, granting appellants' first motion for rehearing and reversing the trial court's judgment and remanding the cause is now set aside and the judgment of the trial court is affirmed.